Citation Nr: 1009505	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for right knee chondromalacia.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for left knee chondromalaica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 10 percent 
evaluations for the Veteran's service-connected right and 
left knee chondromalacia.  

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In November 2008, the Board remanded the claims for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

When this matter was before the Board in November 2008, a 
remand was ordered.  Specifically, the AMC was instructed to 
provide the Veteran an opportunity to submit names and 
addresses of all health care providers who have treated him 
for his service-connected knee disabilities.  After obtaining 
the necessary authorizations, the AMC was requested to secure 
all indicated records and associate with them claims file.  
It was also specifically requested that "[r]egardless of 
whether or not the [V]eteran responds, the RO should also 
obtain his most recent VA treatment records."  

Upon review of the record, there is no indication that the 
Veteran was provided the opportunity to submit additional 
names of health care providers that have treated his service-
connected knee disabilities, and there is also no evidence 
that the AMC obtained the Veteran's most recent VA outpatient 
treatment records.  Additionally, according to the October 
2009 Supplemental Statement of the Case (SSOC), private 
treatment records from Dr. Michael Carney from March 24, 2005 
through September 11, 2008, were reviewed and associated with 
the claims file.  While medical reports from Dr. Carney dated 
from 1995 through 2007 are of record, no medical reports 
dated since January 2007 have been incorporated into the 
claims file.  Thus, additional development is warranted.  The 
Board finds that the records must be associated with the 
claims file.  

Because of the aforementioned numerous procedural 
deficiencies, the Board's remand instructions were not 
complied with, and another remand is needed in order to 
ensure compliance.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his service-connected right 
and left knee disabilities.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records 
(unless the identified records are 
already associated with the claims file).  

2.  Obtain the Veteran's most recent VA 
outpatient treatment records from the VA 
Eastern Colorado Health Care System in 
Denver, Colorado.  All records/responses 
received should be associated with the 
claims file.  All efforts to obtain the 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available.  

3.  Associate with the claims file the 
private treatment records since January 
2007.  

4.  Once such development is completed, 
readjudicate the claims for increased 
ratings in excess of 10 percent each for 
right knee and left knee chondromalacia.  
If the benefits remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


